Citation Nr: 0001847	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from January 1942 to 
August 1945.  The appellant is the veteran's surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 rating decision of the Detroit, 
Michigan Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board rendered a decision on these issues in December 
1996.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In March 1998 the Court issued an Order, which granted a 
Joint Motion of the parties and vacated the December 1996 
decision of the Board.  

In September 1998 the Board remanded the case to the RO for 
further development.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1992, at the age of 73.  
The certificate of death lists the immediate cause of death 
as recurrent small cell lung cancer.

2.  At the time of his death the veteran was service-
connected for: status post lumbar laminectomy, lumbar strain 
and degenerative arthritis, evaluated as 40 percent 
disabling, effective November 1, 1981; traumatic arthritis of 
the left knee, evaluated as 10 percent disabling, effective 
April 1, 1946; residuals of a gunshot wound to Muscle Group 
XI, evaluated as 10 percent disabling, effective March 22, 
1948; anxiety disorder, evaluated as 10 percent disabling, 
effective June 4, 1953; and, malaria, evaluated as 0 percent 
disabling, effective April 1, 1946.  The combined rating for 
the veteran's service-connected disabilities was 60 percent, 
effective November 1, 1981.  The veteran awarded individual 
unemployability due to his service-connected disabilities, 
effective October 4, 1983.  

3.  The probative evidence shows that there were debilitating 
effects due to the veteran's service-connected disabilities, 
which rendered him materially less capable of resisting the 
effects of the recurrent small cell lung cancer.  

4.  The appellant is entitled to DIC because the veteran's 
death is service-related.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected disabilities contributed 
substantially and/or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

2.  The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991) is moot and the appeal is 
dismissed.  38 U.S.C.A. §§ 1318, 5107, 5110, 7104 (West 
1991); 38 C.F.R. §§ 3.22, 3.340 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The death certificate demonstrates that the veteran died in 
April 1992 at the age of 73.  The immediate cause of death 
was listed as recurrent small cell lung cancer.  Service 
medical records are negative for any evidence or diagnosis of 
lung cancer.  The medical evidence from the veteran's 
treating physician shows that the veteran first developed 
lung cancer in 1986.  

In September 1945, the RO awarded service connection for left 
knee sprain, anxiety disorder, and residuals of a gunshot 
wound to Muscle Group XI.  The combined rating for the 
veteran's service-connected disabilities was 20 percent, 
effective August 18, 1945.

At the time of a March 1948 VA examination, the veteran 
reported experiencing considerable coughing with occasional 
blood.  This symptom was first shown more than one year after 
the veteran's separation from active military duty.  The 
veteran's respiratory system was reported as normal.  There 
was no diagnosis made with regard to the veteran's lungs at 
that time.  

In March 1948, the RO awarded service connection for lumbar 
sprain and residuals of malaria.  The RO also recharacterized 
the veteran's left knee disability as traumatic arthritis of 
the left knee.  The combined rating for the veteran's 
service-connected disabilities was 30 percent, effective 
March 22, 1948.

Subsequent post-service VA and private medical reports show 
evaluation and treatment for the veteran's disabilities.  
These records do not include a medical opinion that relates 
the development of lung cancer to active service or secondary 
to a service-connected disability.  

In December 1982, the RO recharacterized the veteran's lumbar 
sprain as status post lumbar laminectomy, lumbar strain and 
degenerative arthritis, and assigned a 40 percent rating.  
The combined rating for the veteran's service-connected 
disabilities was 60 percent, effective December 21, 1981.  

In an August 1983 decision the Board denied entitlement to 
increased ratings for the veteran's disabilities.  The Board 
also denied entitlement to a total rating based on individual 
unemployability.  

In December 1983, the RO reduced the disability rating for 
the veteran's low back disorder to 20 percent.  The RO denied 
claims for increased ratings for the remaining service-
connected disabilities.  The combined rating for the 
veteran's service-connected disabilities was 40 percent, 
effective March 1, 1984.  The veteran appealed.  

In an April 1985 decision the Board denied entitlement to 
increased ratings for the veteran's disabilities.  The Board 
remanded the issues of an increased rating for the veteran's 
low back disability, residuals of a gunshot wound to Muscle 
Group XI, and entitlement to a total rating based on 
individual unemployability to the RO for further development.  

In an April 1986 decision the Board denied entitlement to an 
increased rating for residuals of a gunshot wound to Muscle 
Group XI.  The Board granted a 40 percent rating for the 
veteran's low back disability and entitlement to a total 
rating based on individual unemployability.  The RO 
implemented the Board's decision in a July 1986 rating 
decision.  The combined rating for the veteran's service-
connected disabilities was 60 percent, effective November 1, 
1981.  Entitlement to a total rating based on individual 
unemployability was awarded, effective October 4, 1983.  
These disability ratings remained in effect until the time of 
the veteran's death in April 1992.  

In support of the claim the appellant submitted a written 
statement from the veteran's treating physician.  The 
physician states that he treated the veteran for ongoing low 
back problems, residuals of the gunshot wound to the right 
calf and anxiety problems from 1972 until the veteran's death 
in 1992.  The physician noted that the veteran had severe low 
back pain in 1981 and that the veteran was totally unable to 
carry on his cement work business by 1982.  The physician 
advised the veteran to retire at that time, which exacerbated 
the veteran's psychiatric disability.  The physician recalled 
that the veteran had terrible physical pain and that this 
also caused weight loss.  The physician states that the 
veteran developed carcinoma of the lung in 1986, and "[b]y 
that time, he was so weak and debilitated from his Service-
Connected disability, that he was unable to cope with the 
disease in spite (sic) of definitive surgery and so forth.  
He developed blood clots in his legs, as he was unable to 
wear support stockings because his legs were so painful."  
The physician opines that the veteran's death was service-
related.  The physician indicates that the debilitating 
effects attributed to the service-connected disabilities 
contributed to cause the veteran's death because they 
rendered the veteran materially less capable of resisting the 
effects of recurrent small cell lung cancer.  


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected disability claims brought 
by the veteran before his death; therefore, the claim must be 
well grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Based on the April 1996 medical opinion from the veteran's 
treating physician, which links the veteran's service-
connected disabilities to the veteran's cause of death, the 
Board finds that the appellant's claim is well grounded.  

The Board has reviewed the evidence of record and finds it 
more than sufficient for helping to resolve the issue at 
hand.  The evidence includes VA and private medical records 
and a medical opinion from the veteran's treating physician.  
The claims folder discloses that additional medical records 
have been submitted directly to the Board without initial RO 
review or preparation of a supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304 (1999).  Although the 
appellant has not waived her procedural right for initial RO 
consideration, the Board finds that a remand in this case is 
unnecessary because the Board has determined that the benefit 
to which the evidence relates can be allowed without such 
referral.  Referral would serve no useful purpose and would 
only impose an unnecessary burden on VA and the appellant.  
See 38 U.S.C.A. § 7261(b); see also Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The Board is thus satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  



Cause of Death

The death certificate demonstrates that the veteran's 
immediate cause of death was recurrent small cell lung 
cancer.  It is not contended and the evidence does not 
establish that lung cancer was incurred or aggravated by the 
veteran's active service.  In fact, the medical evidence from 
the veteran's treating physician shows that the veteran first 
developed lung cancer in 1986.  This physician did not relate 
the veteran's lung cancer to active service and the appellant 
has not presented or identified evidence showing a 
relationship between the development of lung cancer and 
active service or the service-connected disabilities.  
Therefore, the Board finds that the principal cause of death, 
i.e., small cell lung cancer, is not service-related.  

The next question is whether the veteran's service-connected 
disabilities, either alone or collectively, constituted a 
contributory cause of death.  It must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. 3.312(c).  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The question in this case requires competent 
medical evidence because it involves medical causation.  

The only evidence of record addressing the issue consists of 
the April 1996 medical opinion from the veteran's treating 
physician.  This opinion is highly probative since this 
physician treated the veteran for his service-connected 
disabilities from 1972 until the veteran's death in 1992.  
This physician has had a long history of treating the veteran 
for ongoing low back problems, residuals of the gunshot wound 
to the right calf and anxiety problems.  This physician is in 
the best position to assess the nature and severity of the 
service-connected disabilities and to render an opinion 
regarding whether and how these disabilities contributed to 
the veteran's death from lung cancer.  The physician recalled 
that the veteran's service-connected disabilities had caused 
increased anxiety, terrible physical pain and weight loss.  
The physician states that the veteran developed carcinoma of 
the lung in 1986, and "[b]y that time, he was so weak and 
debilitated from his Service-Connected disability, that he 
was unable to cope with the disease in spite (sic) of 
definitive surgery and so forth.  He developed blood clots in 
his legs, as he was unable to wear support stockings because 
his legs were so painful."  The physician opined that the 
veteran's death was service-related.  The physician indicated 
that the debilitating effects attributed to the service-
connected disabilities contributed to cause the veteran's 
death because they rendered the veteran materially less 
capable of resisting the effects of recurrent small cell lung 
cancer.  This opinion establishes that the service-connected 
disabilities contributed substantially or materially to the 
veteran's death.  

This is the only evidence of record that addresses this 
issue.  The Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the service-connected disabilities contributed 
materially and substantially to the veteran's cause of death.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

For these reasons, the Board finds that the probative 
evidence shows that there were debilitating effects due to 
the veteran's service-connected disabilities, which rendered 
him materially less capable of resisting the effects of the 
recurrent small cell lung cancer.  Consequently, the Board 
concludes that the service-connected disabilities contributed 
substantially and/or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


DIC

DIC benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service-connected when the following conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or entitled to receive (or 
but for the receipt of military retired pay was entitled to 
receive) compensation at the time of death for service-
connected disability that either:

(a) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 10 
or more years immediately preceding 
death; or

(b) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.  


At the time of his death the veteran was service-connected 
for: status post lumbar laminectomy, lumbar strain and 
degenerative arthritis, evaluated as 40 percent disabling, 
effective November 1, 1981; traumatic arthritis of the left 
knee, evaluated as 10 percent disabling, effective April 1, 
1946; residuals of a gunshot wound to Muscle Group XI, 
evaluated as 10 percent disabling, effective March 22, 1948; 
anxiety disorder, evaluated as 10 percent disabling, 
effective June 4, 1953; and, malaria, evaluated as 0 percent 
disabling, effective April 1, 1946.  The combined rating for 
the veteran's service-connected disabilities was 60 percent, 
effective November 1, 1981.  The veteran awarded individual 
unemployability due to his service-connected disabilities, 
effective October 4, 1983.  

In this case the veteran had been continuously rated totally 
disabled by an unemployability rating for a period of less 
than 10 years immediately preceding his death in April 1992.  
The appellant argues that the veteran should have been rated 
totally disabled due to his service-connected disabilities 
for at least 10 years prior to his death based on the 
evidence of record.  

The Board has granted service connection for the cause of the 
veteran's death; therefore, the appellant is entitled to DIC 
benefits under 38 U.S.C.A. § 1310 (West 1991).  When a 
veteran dies after 1956 from a service-connected or 
compensable disability, the Secretary shall pay DIC to such 
veteran's surviving spouse.  38 U.S.C.A. § 1310.  

The appellant has been awarded the benefits she seeks, namely 
DIC benefits.  Therefore, the Board finds that it is 
unnecessary to address the merits of the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 since a 
full grant of the benefits under 38 U.S.C.A. § 1310 has been 
awarded.  

For these reasons, the Board finds that the appellant is 
entitled to DIC because the veteran's death is service-
related.  Consequently, the Board concludes that the claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991) is moot and the appeal is dismissed.  38 U.S.C.A. 
§§ 1318, 5107 (West 1991); 38 C.F.R. §§ 3.22, 3.340 (1999).  




Accrued Benefits

VA statutes and regulations provide that a claim for DIC will 
also be considered to be a claim for death pension and 
accrued benefits and a claim for death pension will be 
considered to be a claim for DIC and accrued benefits.  38 
U.S.C.A. § 5101(b)(1); 38 C.F.R. § 3.152(b)(1) (1999); 
Satchel v. Derwinski, 1 Vet. App. 258, 259-260 (1991).  In 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992), the Court 
specified that, "[t]he statute does not give the Secretary 
an option; nor does it permit the Secretary to delve into the 
intent of the claimant; nor does it allow a claimant to make 
an election.  As a matter of law, a claim for DIC shall be 
considered as a claim for a pension and a claim for a pension 
shall be considered a claim for DIC."  Id. at 179-180, 
emphasis added.  The language of the regulation is mandatory.  
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  

This issue was not addressed by the RO or otherwise developed 
for appellate review.  However, there were no claims pending 
at the time of the veteran's death in April 1992.  

In an April 1985 decision the Board denied entitlement to 
increased ratings for several of the veteran's disabilities.  
In an April 1986 decision the Board denied entitlement to an 
increased rating for residuals of a gunshot wound to Muscle 
Group XI.  The Board granted a 40 percent rating for the 
veteran's low back disability and entitlement to a total 
rating based on individual unemployability.  The RO 
implemented the Board's decision in a July 1986 rating 
decision.  These were the only issues that had been pending 
and the veteran did not raise any new claims prior to his 
death.  


The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (1999).  If the decisions existing at the 
time of the veteran's death were adverse, no benefits are 
payable absent new and material evidence which was not 
previously considered that would allow the claim to be 
reopened and readjudicated.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  A consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Jones 
v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).

Since there were no claims pending at the time of death in 
April 1992, the appellant is not entitled to accrued 
benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.


ORDER

Service connection for the cause of the veteran's death is 
granted; DIC benefits under the provisions of 38 U.S.C.A. 
§ 1310 is established.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 is 
dismissed.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

